             Case 1:21-cv-02346-VEC Document 1 Filed 03/17/21 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 --------------------------------------------------------
 ELAINE WANG,                                               :
                                                            :
                   Plaintiff,                               :   Case No. 1:21-cv-2346-
                                                            :
 v.                                                         :
                                                            :   COMPLAINT FOR VIOLATIONS OF
 THE MICHAELS COMPANIES, INC.,                              :   SECTIONS 14(e), 14(d) AND 20(a) OF
 JAMES A. QUELLA, JOSH BEKENSTEIN,                          :   THE SECURITIES EXCHANGE ACT
 ASHLEY BUCHANAN, MARK COSBY,                               :   OF 1934
 RYAN COTTON, MONTE E. FORD,                                :
 KAREN KAPLAN, MATTHEW S. LEVIN,                            :   JURY TRIAL DEMANDED
 JOHN J. MAHONEY, and BERYL B. RAFF,                        :
                                                            :
                   Defendants.                              :
 --------------------------------------------------------

        Elaine Wang (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

        1.       This is an action brought by Plaintiff against Michaels Therapeutics, Inc.

(“Michaels or the “Company”) and the members Michaels board of directors (the “Board” or the

“Individual Defendants” and collectively with the Company, the “Defendants”) for their violations

of Sections 14(e), 14(d), and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”),

in connection with the proposed acquisition of Michaels by investment funds managed by affiliates

of Apollo Global Management, Inc. (“Apollo”).

        2.       Defendants have violated the above-referenced Sections of the Exchange Act by

causing a materially incomplete and misleading Solicitation Statement on Schedule 14D-9 (the

“Solicitation Statement”) to be filed on March 16, 2021 with the United States Securities and
             Case 1:21-cv-02346-VEC Document 1 Filed 03/17/21 Page 2 of 16




Exchange Commission (“SEC”) and disseminated to Company stockholders. The Solicitation

Statement recommends that Company stockholders tender their shares in support of a proposed

transaction whereby Magic MergeCo, Inc. (“Purchaser”), a wholly owned subsidiary of

AcquireCo., Inc. (“Parent”), will purchase all of the outstanding shares of Michaels common stock

(the “Tender Offer”). Pursuant to the Agreement and Plan of Merger, dated as of March 2, 2021

(the “Merger Agreement”), Purchaser will be merged with and into Michaels, with Michaels

continuing as the surviving corporation as a wholly-owned subsidiary of Parent Apollo (the

“Proposed Transaction”). Pursuant to the terms of the Merger Agreement, each Michaels common

share issued and outstanding will be converted into the right to receive $22.00 per share (the

“Merger Consideration”). In accordance with the Merger Agreement, Merger Sub commenced a

tender offer to acquire all of Michaels’s outstanding common stock and will expire on April 12,

2021.

        3.       Defendants have now asked Michaels’s stockholders to support the Proposed

Transaction based upon the materially incomplete and misleading representations and information

contained in the Solicitation Statement, in violation of Sections 14(e), 14(d), and 20(a) of the

Exchange Act.      Specifically, the Solicitation Statement contains materially incomplete and

misleading information concerning, among other things, (i) Michaels’s financial projections relied

upon by the Company’s financial advisor, UBS Securities LLC (“UBS”), in its financial analyses;

and (ii) the data and inputs underlying the financial valuation analyses that support the fairness

opinions provided by the financial advisors. The failure to adequately disclose such material

information constitutes a violation of Sections 14(e), 14(d), and 20(a) of the Exchange Act as

Michaels stockholders need such information in order to tender their shares in support of the

Proposed Transaction.




                                                2
            Case 1:21-cv-02346-VEC Document 1 Filed 03/17/21 Page 3 of 16




       4.       It is imperative that the material information that has been omitted from the

Solicitation Statement is disclosed to the Company’s stockholders prior to the expiration of the

tender offer.

       5.       For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to Michaels’s stockholders or, in the event the

Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.

                                  JURISDICTION AND VENUE

       6.       This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Sections 14(e), 14(d), and 20(a) of the Exchange Act and SEC Rule 14a-9.

       7.       Personal jurisdiction exists over each Defendant either because each is an

individual who is either present in this District for jurisdictional purposes or has sufficient

minimum contacts with this District as to render the exercise of jurisdiction over defendant by this

Court permissible under traditional notions of fair play and substantial justice.

       8.       Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because Apollo is headquartered in this District.

                                            PARTIES

       9.       Plaintiff is, and has been at all relevant times, the owner of Michaels common stock

and has held such stock since prior to the wrongs complained of herein.

       10.      Individual Defendant James A. Quella has served as a member of the Board since

October 2006 and has been the Chairman of the Board since April 2019.




                                                 3
         Case 1:21-cv-02346-VEC Document 1 Filed 03/17/21 Page 4 of 16




        11.     Individual Defendant Josh Bekenstein has served as a member of the Board since

October 2006.

        12.     Individual Defendant Ashley Buchanan has served as a member of the Board since

January 2020 and is the Chief Executive Officer of the Company.

        13.     Individual Defendant Mark Cosby has served as a member of the Board and since

February 2019.

        14.     Individual Defendant Ryan Cotton has been a member of the Board since December

2017.

        15.     Individual Defendant Monte E. Ford has served as a member of the Board since

September 2015.

        16.     Individual Defendant Karen Kaplan has served as member of the Board since April

2015.

        17.     Individual Defendant Matthew S. Levin has served as member of the Board since

October 2006.

        18.     Individual Defendant John J. Mahoney has served as member of the Board since

September 2013.

        19.     Individual Defendant Beryl B. Raff has served as member of the Board since

September 2014.

        20.     Defendant Michaels is incorporated in Delaware and maintains its principal offices

at 3939 West John Carpenter Freeway, Irving, Texas 75063. The Company’s common stock trades

on the NASDAQ Stock Exchange under the symbol “MIK.”

        21.     The defendants identified in paragraphs 10-19 are collectively referred to as the

“Individual Defendants” or the “Board.”




                                                4
         Case 1:21-cv-02346-VEC Document 1 Filed 03/17/21 Page 5 of 16




       22.      The defendants identified in paragraphs 10-20 are collectively referred to as the

“Defendants.”

                                SUBSTANTIVE ALLEGATIONS

A.     The Proposed Transaction

       23.      Michaels owns and operates arts and crafts specialty retail stores for hobbyist and

do-it-yourself home decorators in the United States and Canada. It operates Michaels stores that

offer approximately 45,000 basic and seasonal stock-keeping units in arts, crafts, framing, floral,

and home dÃ©cor and seasonal merchandise. The Company also provides private brands,

including Recollections, Studio Decor, Bead Landing, Creatology, Ashland, Celebrate It,

ArtMinds, Artist's Loft, Craft Smart, Loops & Threads, Simply Tidy, Make Market, Foamies,

LockerLookz, Imagin8, and other sub-brands. In addition, it owns and operates Artistree, which

supplies precut mats and custom framing merchandise. As of January 30, 2021, the Company

operated approximately 1,252 Michaels retail stores in 49 states and Canada. It also serves

customers through Michaels.com, Canada.Michaels.com, and michaelscustomframing.com

websites, as well as through its Michaels app. The Company was incorporated in 1983 and is

headquartered in Irving, Texas.

       24.      On March 3, 2021, Apollo and the Company announced the Proposed Transaction:

                IRVING, Texas & NEW YORK--(BUSINESS WIRE)--The
                Michaels Companies (NASDAQ: MIK) (“Michaels” or “the
                Company”) and funds managed by affiliates of Apollo Global
                Management, Inc. (NYSE:APO) (together with its consolidated
                subsidiaries “Apollo”) today announced that they have entered into
                a definitive merger agreement pursuant to which investment funds
                managed by affiliates of Apollo have agreed to acquire the Company
                in a transaction that values Michaels at an equity value of
                approximately $3.3 billion (for a transaction valued at $5.0 billion).

                Under the terms of the agreement, which has been unanimously
                approved by the Michaels Board of Directors, Apollo will
                commence a tender offer to acquire all outstanding shares of


                                                  5
Case 1:21-cv-02346-VEC Document 1 Filed 03/17/21 Page 6 of 16




    Michaels for $22.00 per share in cash. The purchase price represents
    a 47% premium to the closing stock price on February 26, 2021 (the
    last trading day prior to press speculation about a potential
    transaction involving Michaels) of $15.00 per share and a 78%
    premium to the 90-day volume-weighted average price.

    “The Company’s impressive growth transformation, including our
    financial and operational performance in the unprecedented
    environment of the pandemic, led to an unsolicited offer to buy the
    company,” said James Quella, Chairman of the Michaels Board of
    Directors. “Following that offer, the board undertook a
    comprehensive process to test the market and to evaluate the value
    maximizing path forward for shareholders. The Board of Directors,
    informed by that process, firmly believes Apollo’s offer represents
    a compelling value to our shareholders. It has been a privilege to
    work with Ashley and the management team as they coalesced
    around the transformation strategy, reimagined the Michaels omni-
    channel experience, and drove strong business outcomes in a
    challenging retail environment.”

    “Our Michaels strategy and the work that we have done in the past
    year have led to phenomenal business results, strengthened our core
    business and positioned Michaels for long-term sustainable
    growth,” said Ashley Buchanan, Chief Executive Officer of
    Michaels. “We are excited to enter into this new chapter together
    with Apollo, who shares our strategic vision for Michaels as an
    omnichannel retailer that offers a one-stop-shop experience for the
    entire Michaels community. As a private company, we will have
    financial flexibility to invest in, expand, and improve our retail and
    digital platforms.”

    Andrew S. Jhawar, Senior Partner and Head of the Retail and
    Consumer Group at Apollo, said, “On behalf of the Apollo Funds,
    we are delighted about this transaction with Michaels, which has
    continued to elevate its position as the leading player in the exciting
    arts and crafts industry. Michaels is the go-to-destination in arts and
    crafts for the deepest breadth of assortment with best-in-class
    customer service. We believe there is a significant opportunity to
    enhance the Michaels brand, store experience and omnichannel
    offering to its customers across North America. Our team at Apollo
    expects to leverage many of the strategies from our funds’
    successful investments in other specialty retailers and grocers with
    Michaels. We are looking forward to working with the management
    team and the over 45,000 team members at Michaels in further
    enhancing the Company’s retail and digital channels as the most
    inspiring and engaging experience in the arts and crafts industry.”


                                      6
Case 1:21-cv-02346-VEC Document 1 Filed 03/17/21 Page 7 of 16




    The closing of the transaction is subject to customary closing
    conditions, including the expiration or termination of certain
    regulatory periods and the tender of shares representing at least a
    majority of the Company’s outstanding common stock to Apollo,
    and is expected to close in Michaels’ first half of the Company’s
    fiscal year. Following the successful completion of the tender offer,
    Apollo managed funds will acquire all remaining shares not
    tendered in the tender offer through a second-step merger at the
    same price. The transaction will be financed through a combination
    of equity provided by Apollo managed funds as well as a committed
    debt financing package to be provided by Credit Suisse, Barclays,
    Wells Fargo, RBC Capital Markets, Deutsche Bank, Mizuho, and
    Bank of America.

    The merger agreement provides for a “go-shop” period, during
    which Michaels – with the assistance of UBS Investment Bank, its
    exclusive financial advisor – will actively solicit, evaluate and
    potentially enter into negotiations with and provide due diligence
    access to parties that submit alternative proposals. The go-shop
    period is 25 calendar days, commencing today. Michaels will have
    the right to terminate the merger agreement to enter into a superior
    proposal subject to the conditions and procedures specified in the
    merger agreement, which Michaels will file with a Current Report
    on Form 8-K. There can be no assurance this process will result in a
    superior proposal. Michaels does not intend to disclose
    developments about this process unless and until its Board of
    Directors has made a decision with respect to any potential superior
    proposal.

    Upon the completion of the transaction, Michaels will become a
    privately held company and shares of MIK common stock will no
    longer be listed on any public market.

    UBS Investment Bank is acting as exclusive financial advisor to
    Michaels and Ropes & Gray is acting as legal advisor to Michaels.
    Simpson Thatcher & Bartlett LLP and Paul, Weiss, Rifkind,
    Wharton & Garrison LLP, are acting as legal advisors to Apollo and
    Credit Suisse acted as Apollo’s financial advisor.

                                   ***




                                     7
         Case 1:21-cv-02346-VEC Document 1 Filed 03/17/21 Page 8 of 16




       25.     It is therefore imperative that Michaels’s stockholders are provided with the

material information that has been omitted from the Solicitation Statement, so that they can

meaningfully assess whether or not the Proposed Transaction is in their best interests.

B.     The Materially Incomplete and Misleading Solicitation Statement

       26.     On March 16, 2021, Michaels filed the Solicitation Statement with the SEC in

connection with the Proposed Transaction. The Solicitation Statement was furnished to the

Company’s stockholders and solicits the stockholders to tender their shares in support of the

Proposed Transaction.     The Individual Defendants were obligated to carefully review the

Solicitation Statement before it was filed with the SEC and disseminated to the Company’s

stockholders to ensure that it did not contain any material misrepresentations or omissions.

However, the Solicitation Statement misrepresents and/or omits material information that is

necessary for the Company’s stockholders to make an informed decision concerning whether to

tender their shares, in violation of Sections 14(e), 14(d), and 20(a) of the Exchange Act.

       27.     The Solicitation Statement omits material information regarding the Company’s

financial projections and the valuation analyses performed by UBS, the disclosure of which is

material because it provides stockholders with a basis to project the future financial performance

of the target company, and allows stockholders to better understand the analyses performed by the

UBS in support of its fairness opinion of the transaction.

Omissions and/or Material Misrepresentations Concerning Momenta Financial Projections

       28.     The Solicitation Statement fails to provide material information concerning

financial projections by Michaels management and relied upon by UBS in its analyses. The

Solicitation Statement discloses management-prepared financial projections for the Company

which are materially misleading. The Solicitation Statement indicates that in connection with the

rendering of its fairness opinion, that the Company prepared certain non-public financial forecasts


                                                 8
         Case 1:21-cv-02346-VEC Document 1 Filed 03/17/21 Page 9 of 16




(the “Projections”) and provided them to the Board and UBS with forming a view about the stand-

alone valuation of the Company. Accordingly, the Solicitation Statement should have, but fails to

provide, certain information in the projections that Michaels management provided to the Board

and the financial advisors. Courts have uniformly stated that “projections … are probably among

the most highly-prized disclosures by investors. Investors can come up with their own estimates

of discount rates or [] market multiples. What they cannot hope to do is replicate management’s

inside view of the company’s prospects.” In re Netsmart Techs., Inc. S’holders Litig., 924 A.2d

171, 201-203 (Del. Ch. 2007).

       29.     For the Projections prepared by Company management for Michaels for fiscal years

2021 through 2025, the Solicitation Statement provides values for non-GAAP (Generally

Accepted Accounting Principles) financial metrics: (a) Reported EBITDA; (b) Adjusted EBITDA;

(c) Normalized EBITDA, and (d) Unlevered Free Cash Flow, as calculated by Goldman Sachs and

Centerview, but fails to disclose: (i) the line items used to calculate the non-GAAP measures,

especially, net income figures; and/or (ii) a reconciliation of these non-GAAP metrics to their

most comparable GAAP measures, in direct violation of Regulation G.

       30.     When a company discloses non-GAAP financial measures in a Proxy Statement

that were relied on by a board of directors to recommend that stockholders exercise their corporate

suffrage rights in a particular manner, the company must, pursuant to SEC regulatory mandates,

also disclose all projections and information necessary to make the non-GAAP measures not

misleading, and must provide a reconciliation (by schedule or other clearly understandable

method) of the differences between the non-GAAP financial measure disclosed or released with

the most comparable financial measure or measures calculated and presented in accordance with

GAAP. 17 C.F.R. § 244.100.




                                                9
         Case 1:21-cv-02346-VEC Document 1 Filed 03/17/21 Page 10 of 16




       31.     The SEC has noted that:

               companies should be aware that this measure does not have a
               uniform definition and its title does not describe how it is calculated.
               Accordingly, a clear description of how this measure is calculated,
               as well as the necessary reconciliation, should accompany the
               measure where it is used. Companies should also avoid
               inappropriate or potentially misleading inferences about its
               usefulness. For example, "free cash flow" should not be used in a
               manner that inappropriately implies that the measure represents the
               residual cash flow available for discretionary expenditures, since
               many companies have mandatory debt service requirements or other
               non-discretionary expenditures that are not deducted from the
               measure.1

       32.     Thus, to cure the Solicitation Statement and the materially misleading nature of the

forecasts under SEC Rule 14a-9 as a result of the omitted information in the Solicitation Statement,

Defendants must provide a reconciliation table of the non-GAAP measures to the most comparable

GAAP measures to make the non-GAAP metrics included in the Solicitation Statement not

misleading.

Omissions and/or Material Misrepresentations Concerning UBS’ Financial Analyses

       33.     With respect to UBS’ Selected Public Company Analysis, the Solicitation

Statement fails to disclose the basis for selecting the reference range multiples of (1) 6.0x to 7.5x

2021E Normalized EBITDA and (2) 5.75x to 7.25x 2022E Normalized EBITDA.

       34.     With respect to UBS’ Selected Transactions Analysis, the Solicitation Statement

fails to disclose the basis for selecting the reference range multiples of 5.0x to 7.0x TV/LTM

Normalized EBITDA.

       35.     With respect to UBS’ Discounted Cash Flow Analysis, the Solicitation Statement

fails to disclose: (i) the basis for applying the range of discount rates from 9% to 11%; (ii) the



1
 U.S. Securities and Exchange Commission, Non-GAAP Financial Measures, last updated April
4, 2018, available at: https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm

                                                 10
           Case 1:21-cv-02346-VEC Document 1 Filed 03/17/21 Page 11 of 16




terminal values for the Company as of the 2025 fiscal year; and (iii) the basis for applying the

terminal multiples of 6.0x to 7.5x.

          36.   In sum, the omission of the above-referenced information renders statements in the

Solicitation Statement materially incomplete and misleading in contravention of the Exchange Act.

Absent disclosure of the foregoing material information prior to the expiration of the Tender Offer,

Plaintiff will be unable to make a fully-informed decision regarding whether to tender their shares,

and they are thus threatened with irreparable harm, warranting the injunctive relief sought herein.

                                      CLAIMS FOR RELIEF

                                             COUNT I

                       On Behalf of Plaintiff Against All Defendants for
                        Violations of Section 14(e) of the Exchange Act

          37.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          38.   Section 14(e) of the Exchange Act provides that it is unlawful “for any person to

make any untrue statement of a material fact or omit to state any material fact necessary in order

to make the statements made, in the light of the circumstances under which they are made, not

misleading . . .” 15 U.S.C. § 78n(e).

          39.   Defendants violated Section 14(e) of the Exchange Act by issuing the Solicitation

Statement in which they made untrue statements of material facts or failed to state all material

facts necessary in order to make the statements made, in the light of the circumstances under which

they are made, not misleading, in conjunction with the Tender Offer. Defendants knew or

recklessly disregarded that the Solicitation Statement failed to disclose material facts necessary in

order to make the statements made, in light of the circumstances under which they were made, not

misleading.



                                                 11
         Case 1:21-cv-02346-VEC Document 1 Filed 03/17/21 Page 12 of 16




       40.     The Solicitation Statement was prepared, reviewed and/or disseminated by

Defendants. It misrepresented and/or omitted material facts, including material information about

the consideration offered to stockholders via the Tender Offer, the intrinsic value of the Company,

the Company’s financial projections, and the financial advisor’s valuation analyses and resultant

fairness opinion.

       41.     In so doing, Defendants made untrue statements of material fact and omitted

material information necessary to make the statements that were made not misleading in violation

of Section 14(e) of the Exchange Act. By virtue of their positions within the Company and/or roles

in the process and in the preparation of the Solicitation Statement, Defendants were aware of this

information and their obligation to disclose this information in the Solicitation Statement.

       42.     The omissions and misleading statements in the Solicitation Statement are material

in that a reasonable stockholder would consider them important in deciding whether to tender their

shares or seek appraisal. In addition, a reasonable investor would view the information identified

above which has been omitted from the Solicitation Statement as altering the “total mix” of

information made available to stockholders.

       43.     Defendants knowingly, or with deliberate recklessness, omitted the material

information identified above from the Solicitation Statement, causing certain statements therein to

be materially incomplete and therefore misleading. Indeed, while Defendants undoubtedly had

access to and/or reviewed the omitted material information in connection with approving the

Tender Offer, they allowed it to be omitted from the Solicitation Statement, rendering certain

portions of the Solicitation Statement materially incomplete and therefore misleading.




                                                12
           Case 1:21-cv-02346-VEC Document 1 Filed 03/17/21 Page 13 of 16




          44.   The misrepresentations and omissions in the Solicitation Statement are material to

Plaintiff, and Plaintiff will be deprived of her entitlement to make a fully informed decision if such

misrepresentations and omissions are not corrected prior to the expiration of the Tender Offer.

                                            COUNT II
                      Violations of Section 14(d)(4) of the Exchange Act and
                              Rule 14d-9 Promulgated Thereunder
                                     (Against All Defendants)

          45.   Plaintiff repeats and re-alleges each allegation set forth above as if fully set forth

herein.

          46.   Defendants have caused the Solicitation Statement to be issued with the intention

of soliciting stockholder support of the Tender Offer.

          47.   Section 14(d)(4) of the Exchange Act and SEC Rule 14d-9 promulgated thereunder

require full and complete disclosure in connection with tender offers.

          48.   The Solicitation Statement violates Section 14(d)(4) and Rule 14d-9 because it

omits material facts, including those set forth above, which render the Solicitation Statement false

and/or misleading.

          49.   Defendants knowingly, or with deliberate recklessness, omitted the material

information identified above from the Solicitation Statement, causing certain statements therein to

be materially incomplete and therefore misleading. Indeed, while Defendants undoubtedly had

access to and/or reviewed the omitted material information in connection with approving the

Tender Offer, they allowed it to be omitted from the Solicitation Statement, rendering certain

portions of the Solicitation Statement materially incomplete and therefore misleading.

          50.   The misrepresentations and omissions in the Solicitation Statement are material to

Plaintiff and Plaintiff will be deprived of her entitlement to make a fully informed decision if such

misrepresentations and omissions are not corrected prior to the expiration of the Tender Offer.



                                                 13
           Case 1:21-cv-02346-VEC Document 1 Filed 03/17/21 Page 14 of 16




                                            COUNT III

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

          51.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          52.   The Individual Defendants acted as controlling persons of Michaels within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

directors of Michaels, and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the incomplete and misleading statements contained in the Solicitation

Statement filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of Michaels, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

          53.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the Solicitation Statement and other statements alleged by Plaintiff to be misleading prior

to and/or shortly after these statements were issued and had the ability to prevent the issuance of

the statements or cause the statements to be corrected.

          54.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of Michaels, and, therefore, is presumed to have had the

power to control or influence the particular transactions giving rise to the Exchange Act violations

alleged herein, and exercised the same. The omitted information identified above was reviewed

by the Board prior to voting on the Proposed Transaction. The Solicitation Statement at issue

contains the unanimous recommendation of the Board to approve the Proposed Transaction. The

Individual Defendants were thus directly involved in the making of the Solicitation Statement.



                                                 14
         Case 1:21-cv-02346-VEC Document 1 Filed 03/17/21 Page 15 of 16




       55.     In addition, as the Solicitation Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Solicitation Statement purports to describe the various issues and

information that the Individual Defendants reviewed and considered. The Individual Defendants

participated in drafting and/or gave their input on the content of those descriptions.

       56.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       57.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(d) and (e), by their

acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       58.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff demands injunctive relief in her favor and against the Defendants

jointly and severally, as follows:

       A.      Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Solicitation Statement;

       A.      Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;


                                                 15
           Case 1:21-cv-02346-VEC Document 1 Filed 03/17/21 Page 16 of 16




          B.     Directing the Defendants to account to Plaintiff for all damages suffered as a result

of their wrongdoing;

          C.     Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

          D.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.

 DATED: March 17, 2021                              MELWANI & CHAN LLP

                                                    /s Gloria Kui Melwani
                                                    Gloria Kui Melwani (GM5661)
                                                    1180 Avenue of the Americas, 8th Floor
                                                    New York, New York 10036
                                                    Tel: (212) 382-4620
                                                    Email: gloria@melwanichan.com

                                                    Attorneys for Plaintiff




                                                  16
